Citation Nr: 9912943	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-30 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of multiple joints.

2.  Entitlement to a compensable evaluation for residuals of 
rheumatic fever with heart involvement. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from October 1952 to October 
1954.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for degenerative joint disease of multiple 
joints, and denied entitlement to a compensable evaluation 
for residuals of rheumatic fever with heart involvement.

The Board remanded this matter to the RO in February 1997 for 
further development.  The Board notes that as to the issue of 
entitlement to service connection for degenerative joint 
disease of multiple joints, the Board is satisfied that the 
RO complied with the remand directives.  However, as to the 
issue of entitlement to a compensable evaluation for 
residuals of rheumatic fever with heart involvement, to 
include restoration of the previous 10 percent evaluation, 
such matter merits further development and is addressed in 
the Remand portion below.  The Board also notes, as stated in 
the previous remand, that the veteran canceled his request 
for a personal hearing via a memorandum dated March 28, 1994 
from his representative.


FINDING OF FACT

1.  All available evidence necessary to the disposition of 
the current appeal has been obtained by the RO.  

2. Degenerative joint disease of multiple joints was not 
incurred in service, nor demonstrated within the first post-
service year, nor can it otherwise be attributed to or 
associated with the veteran's period of service, including 
his complaints of multiple joint aches and pains documented 
during service.  


CONCLUSION OF LAW

The veteran's degenerative joint disease of multiple joints 
was not incurred in or aggravated by active service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records are of record.  Pre-
induction examinations conducted in October 1951 and 1952 
revealed normal findings.  In clinical records dated in May 
and June 1953, the veteran complained of joint pain involving 
his knees, shoulders, and wrists.  No fever or swelling was 
evident.  In clinical summaries dated in June and July 1953, 
the veteran had been admitted to the hospital for complaints 
of soreness in the low back and neck, and in both knees.  The 
veteran described his joint pain at that time as lasting a 
day or two in one joint and then flaring up in another joint.  
The examiner noted that the veteran was asymptomatic during 
his hospital stay and concluded that it was likely that the 
veteran had experienced a mild case of rheumatic fever with 
cardiac involvement.  

On discharge, the examiner noted complaints of shoulder 
soreness without other pain at that time.  A chest x-ray 
conducted in June 1953 disclosed a diagnosis of acute 
rheumatic fever.  In a January 1954 entry, the veteran 
complained of soreness in the muscles, neck, and the back of 
the head.  

Post-service records include a private medical statement 
dated in February 1958 in which the physician noted treatment 
for a multiplicity of vague complaints involving pain in the 
head, shoulders, and abdominal area.  A VA examination of the 
heart dated in April 1958 revealed complaints of joint aches 
in the shoulders, wrists, and knees and disclosed a history 
of rheumatic fever with multiple joint involvement.  The 
examiner noted no carditis, acute arthritis, chorea, 
arrhythmia, tachycardia, or subcutaneous nodules.  A 
simultaneous x-ray indicated no pathology related to the 
joints.  The examiner further remarked that an examination of 
the musculoskeletal system failed to reveal any abnormality 
or swelling of the joint and no limitation of motion was 
evident of any of the joints, including the spine.

A VA examination dated in April 1963 also is of record for 
complaints of fatigue and joint problems.  Upon examination, 
the examiner noted the veteran's history of rheumatic fever 
with heart involvement, but stated that all findings were 
within normal limits at that time.  VA outpatient records for 
treatment rendered in September and October 1978 reveal a 
diagnosis of degenerative joint disease with radiculopathy of 
the cervical spine, with root irritation in the C6, 7.  A 
September 1978 medical certificate presents complaints of 
pain originating from the scapula area on the left side 
radiating to the left shoulder and forearm.  A clinical 
record dated in October 1978 disclosed narrow disc space at 
C6, 7 and encroachment of the neural foramina.  

VA outpatient records dated from April 1992 to December 1993 
reveal degenerative joint disease of the cervical spine, 
shoulders, and left knee, relatively asymptomatic, with minor 
arthritis.  No swelling or limitation of motion was 
indicated.  In pertinent part, an x-ray conducted in October 
1997 revealed prominent degenerative joint changes in the 
thoracic spine with osteophytosis.  During VA joints 
examination dated in November 1997, the examiner recited the 
veteran's history with respect to rheumatic fever and 
multiple joint pain.  On examination, the examiner noted that 
the veteran showed no signs of distress.  There was no 
tenderness in the neck, no muscle spasm, some limitation of 
motion in the neck, and some facial expression of pain in the 
right shoulder.  Further, no pain was noted with range of 
motion of wrists, hands, fingers, elbow, and knees.  Some 
restrictions were noted upon movement of the back and hips.  
The examiner noted subjective pain, but the examiner stated 
that the range of motion of the joints was normal for the 
veteran's age group.  Further, the examiner stated that the 
degenerative joint changes in the lumbar spine and hips could 
be a factor of age or due to his previous bout of rheumatic 
fever.

A VA examination conducted in July 1998 disclosed a gait 
within normal limits, and the head, eyes, ears, nose, and 
throat also within normal limits.  Range of motion of the 
shoulders, wrists, elbows, and digital joints of the upper 
extremities revealed no deficiencies.  Range of motion of the 
lower extremities was normal with no evidence of chronic 
deforming arthritis.  Some crepitus was noted in repeated 
motion of the knees.  Further, the examiner stated that there 
was some osteophyte formation on the thoracic spine 
indicative of Heberden's nodes and osteoarthritis.  The 
examiner rendered an opinion that the veteran has continued 
to demonstrate poly rheumatologic pain for forty years; 
however, the data suggest that osteoarthritis is the cause of 
the veteran's current disorders.  

Further, there was no evidence of poly myalgia rheumatica and 
no evidence compatible with crystal deposition disease of the 
joints.  Also, the examiner noted that there are no findings 
compatible with rheumatoid arthritis.  Further, the examiner 
noted that the osteoarthritic changes experienced by the 
veteran are a factor of his age.

Analysis

The issue before the Board in this veteran's case is whether 
he is entitled to service connection for degenerative joint 
disease affecting multiple joints.  This veteran is asserting 
that he is entitled to service connection for degenerative 
joint disease of multiple joints either on a direct, 
presumptive, or secondary basis.  The Board notes that in 
well grounded cases, service connection may be granted for 
disability, such as degenerative joint disease, arising from 
disease or injury incurred in or aggravated by active service 
in the Armed Forces.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Furthermore, service connection may also be allowed on a 
presumptive basis for certain disabilities, including 
arthritic disorders, if such disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Additionally, service connection may be granted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

A well grounded claim is a meritorious claim, or a plausible 
claim, capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Board notes that this veteran's 
service connection claim is well grounded in that he has 
presented evidence of current disability, medical evidence of 
an inservice diagnosis and treatment, and the possibility of 
a medical nexus between the inservice complaints and 
treatment and the current degenerative joint disease 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g 
sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  That is, the 
veteran has demonstrated the presence of multiple joint pain 
and ensuing treatment during service, continuing 
symptomatology and current disability, and has presented 
evidence that such disability potentially is related to his 
service-connected residuals of rheumatic disease with heart 
involvement.  Thus, the Board will review the claim on its 
merits.

The veteran contends generally that he is entitled to service 
connection for degenerative joint disease, or arthritis of 
multiple joints, because his current disability is related to 
an episode of rheumatic fever during his period of active 
service.  As stated above, service connection may be 
established based on several premises.  First, service 
connection may be established on a direct basis where there 
is competent evidence of current disability causally linked 
to an injury or disease incurred during his period of 
military service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Second, service connection may be established on a 
presumptive basis under 38 C.F.R. § 3.309 in that the 
regulations provide that certain enumerated diseases, such as 
arthritis, shall be granted service connection, although not 
otherwise established as incurred in service, where 
manifested to 10 percent or more within one year following 
separation from service.  38 C.F.R. § 3.309.  Third, service 
connection may also be granted on a secondary basis upon 
presentation of evidence that the current claimed 
degenerative joint disease is the proximate result of the 
veteran's service-connected residuals of rheumatic fever.  
38 C.F.R. § 3.310(a).  

Nonetheless, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
on any basis for the veteran's degenerative joint disease of 
multiple joints.  Specifically, the veteran has failed to 
provide competent medical evidence of a causal relationship 
between current disability and his period of service.  The 
Board does acknowledge, however, that the veteran has 
demonstrated current disability of osteoarthritis, or 
degenerative joint disease of multiple joints.  The record is 
clear from various VA examination reports dated in 1997 and 
1998 that the veteran presently experiences osteoarthritis.  
Furthermore, the record demonstrates that even during 
service, and again in 1958 as evidenced by the private 
medical doctor's statement of record and results from VA 
examination, the veteran complained of soreness and pain in 
several of his joints.  

Nonetheless, in spite of the above findings, current 
disability and/or inservice occurrence is not enough to 
establish entitlement to service connection.  See Watson at 
314.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).  The veteran's 
claim that his current degenerative joint disease of multiple 
joints is due to, or related to, his active duty service must 
be balanced against the fact that his contentions are not 
supported by any evidence, medical or otherwise that there 
was chronicity in service.  Regulations require a continuity 
of symptomatology to link the post-service symptoms to injury 
during service when the fact of chronicity in service is not 
adequately supported.  38 C.F.R. § 3.303(b) (1998).  

The Board notes initially that the probative evidence of 
record is against the veteran's claim that his current 
degenerative joint disease is related to his rheumatic fever 
or to his complaints of joint aches and pains he experienced 
while in service.  Specifically, the veteran has failed to 
provide competent evidence of continuity after service or a 
causal relationship between any current disability and active 
service.  Of particular significance are various VA 
outpatient treatment records and examinations that do not 
disclose a medical nexus between the veteran's current 
disability and his period of service.  For example, during 
the 1958 VA examination, four years after separation from 
service, the examiner noted no pathology related to the 
veteran's complaints of joint aches and pain.  Further, 
during VA examination in April 1963, although the veteran 
complained of joint pain and fatigue, the examiner did not 
relate such subjective complaints to his prior rheumatic 
fever, even though a history of such disease was noted.  

Moreover, in VA outpatient records dated in September and 
October 1978, the veteran complained of pain in both the left 
and right upper extremities, including the cervical spine.  
It is clear from the record that clinical findings noted 
during treatment in 1978 include diagnoses of degenerative 
joint disease and radiculopathy; however, nothing in the 
record relates the veteran's degenerative joint disease to 
the veteran's inservice disease.  The Board does acknowledge 
that during VA examination in October 1997, the examiner 
reported the presence of degenerative joint disease of the 
hip and lumbar spine as confirmed by x-ray studies and 
clinical tests, but further stated that it was unclear 
whether the veteran's symptomatology referable to his joint 
problems was merely age-appropriate or whether it was 
aggravated by the veteran's episode with rheumatic fever 
during service.  

The Board wishes to point out that although that examiner in 
1997 did not rule out the possibility of some connection 
between the veteran's current joint disease and his period of 
service, the probative evidence of record preponderates 
against his service connection claim in general.  
Specifically, results from a VA examination following the 
1997 examination clearly indicate that the veteran's current 
osteoarthritis and degenerative joint disease do not relate 
to his service.  Of particular importance, during the July 
1998 examination, the examiner rendered an opinion that 
although the veteran has continued to experience poly 
rheumatologic pain over the past forty years, the clinical 
data suggest that osteoarthritis is responsible for his 
current disorder.  Moreover, the examiner stated that there 
is no evidence to suggest that the veteran has poly myalgia 
rheumatica or clinical findings compatible with rheumatoid 
arthritis.  Additionally, the examiner also noted that the 
record indicates heart involvement at the time in which the 
veteran had rheumatic fever, but that there is no concrete 
evidence of record to confirm such involvement.  Regardless 
of heart involvement, the examiner did note that the absence 
of current cardiac abnormalities is not inconsistent with 
acute carditis, likely present during the veteran's episode 
of rheumatic fever, with a complete resolution of all 
objective findings.  

In general, the examiner remarked that the osteoarthritic 
changes that the veteran has experienced over the span of 
forty years is related to age progression and that 
osteoarthritis accounts for his multiple joint pain.  In 
fact, the examiner stated that the veteran's history of joint 
pain is not compatible with rheumatic fever in that joint 
disease associated with rheumatic fever would have resolved 
completely and not left residual symptomatology.  It is 
important to note that the July 1998 VA examiner's opinions 
were based upon a review of the entire record contained in 
the veteran's claims folder, and were supported by reasons 
and bases that referred to the pertinent evidence of record.  
The Board assigns considerable weight to such well-reasoned, 
well-documented medical opinions.  Thus, in this respect, the 
Board must find that the preponderance of the evidence of 
record is against a finding that the veteran is entitled to 
service connection on a secondary basis.  Overall, the 
clinical data do not tend to suggest that the veteran's 
current degenerative joint disease or osteoarthritis is 
causally related to his service-connected disability.  

The failure to provide competent evidence of a medical nexus 
between current disability and service prevents the veteran 
from succeeding with his claim of entitlement to service 
connection on any basis, as an essential requirement in any 
service connection claim is competent, that is, medical 
evidence of a causal link between any post-service disability 
and service.  Watson at 314.  Nonetheless, the Board is 
cognizant that the veteran has asserted that his rheumatic 
fever in service is associated with his current arthralgia.  
Regarding the veteran's above-noted contentions, the Board 
does not doubt the credibility of the veteran's assertions 
and accepts them as true.  King v. Brown, 5 Vet. App. 19, 21.  
However, in spite of his credibility, as a lay person, the 
veteran is not competent to render a medical opinion.  
Evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Because the veteran in this case has 
provided no evidence that he is capable of providing an 
opinion of medical nexus, his statements alone are 
insufficient to establish service connection.  Id.

Overall, therefore, there is no competent evidence of record 
that tends to indicate that impairment attributable to the 
veteran's service-connected rheumatic fever caused such 
debilitating effects that resulted in the veteran's current 
degenerative joint disease.  Thus, the Board concludes that 
the preponderance of evidence is against the veteran's claim 
of entitlement to service connection for degenerative joint 
disease of multiple joints on any basis.


ORDER

Entitlement to service connection for degenerative joint 
disease of multiple joints is denied.


REMAND

Initially, the Board has found that the veteran's claim of 
entitlement to a compensable evaluation for residuals of 
rheumatic fever with heart involvement is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that the claim 
is plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); see also Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the veteran in the development of evidence 
pertinent to the claim.  38 U.S.C.A. § 5107.

The record reflects that in February 1997, the Board remanded 
the matter of the veteran's claim of entitlement to a 
compensable evaluation for residuals of rheumatic fever to 
the RO for further development.  Specifically, the Board 
requested that the RO schedule a VA examination to determine 
the current status of the veteran's disability related to 
residuals of rheumatic fever, given that the record was 
inadequate at that time to render a fully informed decision.  
See Ardison v. Brown, 6 Vet. App. 405 (1994).  Thus, 
accordingly, the veteran underwent a VA examination in July 
1998 and the Board is satisfied that the examiner did indeed 
address those outstanding matters pertinent to the veteran's 
disability; thus, the veteran's record in this sense is 
complete.

However, the Board notes that subsequent to the Board's 1997 
Remand, in December 1997, the VA regulations with respect to 
the cardiovascular system, including rheumatic heart disease, 
were amended.  The Board acknowledges that pursuant to Karnas 
v. Derwinski, 1 Vet. App. 308, 311, (1991), where a law or 
regulation changes after the claim has been filed or reopened 
before an administrative or judicial process has concluded, 
the version most favorable to the veteran applies unless 
Congress provides otherwise, or permits the VA Secretary to 
do otherwise.  In other words, the veteran's disability must 
be considered under both the former and the newer criteria, 
so as to extend to the veteran every reasonable benefit of 
the doubt.  Nonetheless, as evident in the Supplemental State 
of the Case dated in November 1998, the RO failed to inform 
the veteran of the new regulations related to his disability 
and did not consider the veteran's claim in light of both the 
former and newer rating criteria.  See Karnas at 311.

In order to ensure full compliance with due process 
requirements and equitable consideration before making a 
final determination, the Board remands this matter to the RO 
for the following development:

1.  If the RO determines that a VA 
examination would be of assistance in 
clarifying the nature and severity of the 
veteran's current disability consistent 
with the new diagnostic criteria for 
rating cardiovascular disorders, such 
examination should then be scheduled.  If 
such examination is, in fact, conducted, 
the RO should ensure that the veteran's 
claims folder be made available to the 
examiner for review prior to the 
examination.  Furthermore, a copy of this 
remand must be provided for the examiner 
and the presence or absence of symptoms 
enumerated in the revised rating criteria 
should be so noted.

2.  Thereafter, pursuant to Karnas v. 
Derwinski, as noted above, the RO should 
readjudicate the veteran's claim with 
respect to the new criteria related to 
Diagnostic Code 7000 in effect as of 
December 25, 1997.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1998).  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement, to include, but 
not be limited to, any additional 
pertinent law and regulations and a 
complete discussion of the action taken 
on the veteran's claim.  The veteran 
should be given the opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate review if otherwise in order.  The purpose of this 
remand is to assist the veteran in the development of his 
claim, and the Board intimates no opinion as to the 
disposition warranted in this case by reason of this remand.  
The veteran need take no further action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, 


M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	MICHAEL A. PAPPAS 
	Acting Member, Board of Veterans' Appeals


 

